         Case 2:20-cv-01810-AC Document 4 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEON HILL,                                        No. 2:20-cv-1810 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    E. PEREZ, et al.,
15                        Defendants.
16

17           Plaintiff, a civil detainee proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the defendants are located, and the claim arose in Monterey County, which is

28   in the Northern District of California. Therefore, plaintiff’s claim should have been filed in the
                                                          1
         Case 2:20-cv-01810-AC Document 4 Filed 09/15/20 Page 2 of 2

 1   United States District Court for the Northern District of California. In the interest of justice, a
 2   federal court may transfer a complaint filed in the wrong district to the correct district. See 28
 3   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 5   States District Court for the Northern District of California.
 6   DATED: September 15, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
